Detailed Action
The following is a non-final rejection made in response to claims received on March 11th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following minor informalities:  “A electronic firearm system” (see line 1 of the claim) should be corrected to read as -An electronic firearm system- in order to conform to standard grammatical syntax; “an volume” (see line 7 of the claim) should be corrected to read as –an enclosed volume- in order to be consistent with language used in the remainder of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/184230 (hereinafter referred to as “VK INTEGRATED SYSTEMS” or “VKI”) further in view of US Design Pat. No. D823,979 (hereinafter referred to as “STEVENS”).
Regarding claim 1, VKI teaches an electronic firearm system for a man portable firearm having a buttstock with outer surfaces, an upper receiver with outer surfaces, a lower receiver with outer surfaces and an envelope formed of the outer surfaces of the buttstock, the upper receiver and the lower receiver, the electronic firearm system comprising:
an electronics channel between the enclosed volume in the buttstock and the upper receiver wherein a cable is within the electronics channel between the electronics system and a plurality of sensors within 
an electronics system within the enclosed volume within the buttstock (via I/O module 24) operable to calculate the location and orientation of the man portable firearm with respect to a battlespace as well as calculating position and orientation with respect to a virtual coordinate system and to transmit and receive data (this functionality is directly stated in para. [0023]);
a power source (via power source 25) operatively connected to the electronics system and the plurality of sensors to provide power to the electronics system and the plurality of sensors (see Fig. 3).
Where VKI fails to fully anticipate the claims is regard to the following limitation: a removable lid enclosing an enclosed volume within the buttstock, the removable lid operating as a cheek pad. VKI teaches a rear stock having an outer surface, but is silent with regard to any sort of removable lid portion that serves as a cheek pad.
While VKI is silent on this particular detail, such a feature is not novel advance when the prior art is considered as a whole. Removable cheek risers that meet the claim definition are well known in the art. Stevens, for example, discloses an ornamental rifle stock cover that encapsulates the upper portion of a rear stock (see Figs. 1-3). This cover is removable from a rear stock and may serve as a cheek pad to an operator during use based on what is clearly shown in the diagrams.
Given what was already known at the time of filing, it would have been obvious to modify the rear stock taught by VKI to include a removable lid for the rear stock for the purpose of providing an operator with a barrier between his/her face and the rear stock during operation of the firearm.
Regarding claim 2, VKI teaches wherein the electronics system further comprises: 

a second inertial measurement unit/controller (45b) having at least three accelerometer assemblies (44a-d), each accelerometer assembly having a plurality of orthogonal accelerometers (also discussed in para. [0026[); 
a control system programmed to calculate the location and orientation of the man portable firearm with respect to a battlespace as well as calculating position and orientation with respect to a virtual coordinate system (see para. [0023]); and 
an input/output module (24) operatively connected to the first inertial measurement unit/controller and the second inertial measurement unit/controller (see Fig. 3), the input/output module including a global positioning system receiver, a magnetometer and at least one transceiver for transmitting and receiving data (see para. [0022]).
Regarding claim 3, VKI teaches that the plurality of sensors are located in the upper receiver and the lower receiver within the envelope of the man portable firearm (see Fig. 9; it should be noted that both the IMU/controller units as well as the I/O module include sensors).
Regarding claims 4-7, VKI teaches a recharging system (26) including a power conditioner (27) operatively connected to the power source, an inductive charger (11), a thermoelectric charger (12) and a kinematic charger (13).
Regarding claims 8-10, VKI teaches that the plurality of sensors comprises a pressure sensor (35), a temperature sensor (34), and a barrel harmonic sensor (36). 
Regarding claim 11, VKI teaches a display (via heads up display 7) receiving and displaying data from the at least one transceiver.
Regarding claim 12, VKI teaches the flight path, point of impact and ballistic data as well as data representing the condition and performance of the man portable firearm for rounds fired is displayed on the display (see abstract).
Regarding claim 13, VKI teaches that the first (45a) and second (45b) inertial measurement unit/controllers each include four accelerometer assemblies (see Fig. 3).
Regarding claim 14, VKI teaches the control system is programmed to pre-populate position and orientation matrices in anticipation of several possible configurations of accelerometer assemblies (see claim 18 of VKI).
Regarding claim 15, VKI teaches the control system is further programmed to pre-calculate the inverse of a regressor matrix, T, which is defined as F, where F = T^{-1}, for each configuration of accelerometer assemblies (see claim 19 of VKI).
Regarding claim 16, VKI teaches that one or more of the first and second inertial measurement unit/controllers further comprises: a differential equation processor (see para. [0036]); and a gyro simulator (60) operable to calculate a prediction to the angular velocity which is applied to the differential equation processor (see para. [0038]).
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641